CHARLES J. SCHUCK, Judge.
Claimant, J. M. Downs, seeks reimbursement for damages in the amount of $34.68, caused by a collision between a state road truck and claimant’s automobile. The accident happened in Marion county on route 250 on December 10, 1943. From the record, as submitted, it appears that the mechanism on the state road truck was defective causing the said truck to be suddenly thrown out of gear and driven forward colliding with claimant’s automobile passing at the time.
The state road commission does not contest the claimant’s right to an award for the said amount, but concurs in the claim for the amount aforesaid. We have carefully considered the case as submitted and are of the opinion that it should be entered as an approved claim and an award is made accordingly in the sum of thirty-four dollars and sixty-eight cents ($34.68).